Judgment, Supreme Court, New York County (John Bradley, J.), rendered November 18, 1994, convicting defendant, after a jury trial, of attempted robbery in the first degree and two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 71h to 15 years, 31/2 to 7 years and 31/2 to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Discrepancies in the identification testimony presented factual questions for the jury, and we see no reason to disturb its determinations (People v Jenkins, 174 AD2d 379, lv denied 78 NY2d 968).
Defendant’s motion to suppress identification testimony was properly denied. None of the procedures was "so unnecessarily suggestive and conducive to an erroneous identification as to violate defendant’s right to the due process of law” (People v Howard, 130 AD2d 384, 385; see also, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833).
The challenged portions of the People’s summation do not warrant reversal. We have considered defendant’s remaining arguments and find them to be without merit. Concur— Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.